             Case 2:18-cr-00132-RAJ Document 792 Filed 05/26/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
      UNITED STATES OF AMERICA,                        NO. CR18-132 RAJ
10
                             Plaintiff
11
                        v.                             ORDER GRANTING DEFENDANT’S
12
                                                       MOTION TO FILE OVERLENGTH
13    EDWARD DEANDRE LOCKE,
                                                       BRIEF
                             Defendant.
14
15
16          Upon review the unopposed motion of the defendant to file an overlength reply
17 brief, the Court finds good cause and by leave of the Court, the motion (Dkt. #789) is
18 GRANTED.
19         DATED this 26th day of May, 2020.
20
21                                                  A
22                                                  The Honorable Richard A. Jones
23                                                  United States District Judge

24
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION TO FILE OVERLENGTH BRIEF /
     United States v. Locke, CR18-132 RAJ - 1
